Citation Nr: 1137053	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-46 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by hyperlipidemia.

2.  Entitlement to service connection for myopia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2011, the Veteran presented hearing testimony at the local RO before the undersigned Acting Veterans Law Judge regarding the issues on appeal.  The transcript of the hearing is associated with the claims file.  

The Veteran submitted additional evidence at the May 2011 hearing, accompanied by a waiver of his right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

At the Board hearing, the Veteran suggested that he suffers from a fatty liver due to in-service lipid problems, and suggested in his November 2009 substantive appeal that his hyperlipidemia may be related to an underlying liver disease.  The Board thus finds that the issue of entitlement to service connection for a liver disorder has been raised by the record.  However, as that issue has not been adjudicated by the RO, and the Board does not have jurisdiction over it, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for myopia is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Hyperlipidemia is a laboratory finding which reflects elevated concentrations of lipids in the plasma; it is not a disease for VA compensation purposes. 


CONCLUSION OF LAW

Hyperlipidemia is not a disability for which compensation may be granted and, as such, service connection is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  Id. at 132.  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, no further notification or development of evidence is required.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks entitlement to service connection for hyperlipidemia.  His service treatment records are replete with references to and assessments of hyperlipidemia, and hyperlipidemia was diagnosed at the August 2007 VA examination.  Therefore, that the Veteran has hyperlipidemia now, and had it during service, is not in dispute.    

However, hyperlipidemia is not considered a disability for which service connection may be granted.  By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia and hypercholesterolemia.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 883 (30th ed. 2007).  Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  See Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

"Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, supra.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  While hyperlipidemia is not necessarily a symptom of some other condition, this reasoning may be analogously applied to the Veteran's claim.  Moreover, the RO specifically considered the Veteran's in-service hyperlipidemia when, in the March 2008 rating decision, service connection for coronary artery disease was awarded, and a 60 percent disability rating assigned.

The Board has carefully considered the Veteran's argument that he believes that service connection for hyperlipidemia should be granted because it was diagnosed in service and has caused so many different health problems for him.  However, as stated above, the Veteran's in-service high cholesterol counts were specifically considered in the grant of service connection for coronary artery disease.  Thus, even if hyperlipidemia were a separate disability entity subject to service connection, as the Veteran has argued, granting a separate rating for hyperlipidemia would constitute pyramiding, which is impermissible.  38 C.F.R. § 4.14 (2011).  Moreover, to the extent that hyperlipidemia may have caused or contributed to a liver disorder, that issue is not on appeal at this time.   

While the Veteran has insisted that hyperlipidemia should be recognized as a disability, the Board is bound by the statutes and regulations governing entitlement to VA benefits and is obligated to decide cases based on the evidence before it.  See 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).  Hyperlipidemia does not constitute a current disability for which service connection may be established.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For reasons articulated above, the Veteran's claimed hyperlipidemia is not considered a disability for VA compensation purposes.  Accordingly, service connection for hyperlipidemia is not warranted.

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under the applicable law and regulations, the facts argued in this matter are not relevant.  Hyperlipidemia is not recognized as a disability for VA benefits purposes, and the law does not provide any relevant exception, even in cases where a claimant's medical condition is profound, as evidenced in this case by the 60 percent rating assigned for the Veteran's coronary artery disease and 90 percent combined evaluation.  But the claim must be denied.


ORDER

Entitlement to service connection for hyperlipidemia is denied.


REMAND

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  

For purposes of entitlement to benefits, the law provides that refractive error of the eye is a congenital or developmental defect and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Moreover, VA regulations specifically prohibit service connection for a refractory error of the eye unless such defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90.

The Veteran's service treatment records show that throughout his lengthy period of service, he underwent multiple eye examinations and complained of eye problems, affecting one or both eyes, at various times.  As noted in the August 2007 VA examination report, the Veteran has also experienced several instances of conjunctivitis and an eye injury from a wood chip in July 2005.  The August 2007 VA examiner diagnosed myopic astigmatism, as well as glaucoma suspect and past history of several episodes of conjunctivitis.  

Unfortunately, however, the claims folder was not reviewed in conjunction with the August 2007 VA examination, and the examiner did not provide a medical opinion as to whether the Veteran's myopia was a congenital or developmental defect, and whether the Veteran currently had a superimposed disease or injury that was the result of his military service.  Thus, while an examination was conducted, it was inadequate because the examiner failed to consider all service treatment records pertaining to the Veteran's claimed myopia.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Moreover, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the August 2007 VA medical examination report is inadequate, another eye examination must be conducted and a medical nexus opinion be obtained.

Accordingly, the issue of entitlement to service connection for myopia is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate examination of his claimed myopia.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

Based on review of the claims folder and interview and examination of the Veteran, regarding the Veteran's myopia (diagnosed as myopic astigmatism at the August 2007 VA eye examination), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran has additional eye disability due to aggravation during service of the pre-existing congenital or developmental condition (of myopia) by a superimposed disease or injury; OR whether the presence of additional disability resulting therefrom is unlikely (i.e., a probability of less than 50 percent.).

The examiner should consider and discuss evidence contained in the claims folder, to include any pertinent lay and medical evidence, in rendering his or her opinions.  The examiner should discuss any pertinent eye complaints and symptoms as documented throughout the service treatment records, to include the injury to the Veteran's right eye from a wood chip in July 2005, as well as the diagnoses of conjunctivitis and dermatitis of the eyelids during service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a rationale for any opinion expressed.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  If the examiner indicates that he/she cannot provide the requested opinion without resort to speculation, he/she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's unemployability; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  Thereafter, readjudicate the Veteran's claim.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


